Citation Nr: 0840773	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO. 05-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a fracture of the left 
ring finger with weakness of handgrip.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified at an RO hearing in November 2005.


FINDINGS OF FACT

1. The veteran's service-connected residuals of a fracture of 
the left ring finger with weakness of handgrip are manifested 
by mild loss of dexterity and grip strength with no evidence 
of loss of range of motion, ankylosis, or gross deformity.

2. A back disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is a 
back disability otherwise related to the veteran's active 
duty service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 10 
percent for residuals of a fracture of the left ring finger 
with weakness of handgrip have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Code 5309 (2008).

2. A back disability was not incurred or aggravated during 
the veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In May 2001, February 2004, May 2004, July 2007 and June 2008 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating, and earlier effective date 
claims. The letters advised the veteran of what information 
and evidence must be submitted by him and what information 
and evidence will be obtained by VA. Moreover, the June 2008 
letter complied with the requirements articulated in the 
holding of Vazquez-Flores v. Peake.

The notice was not provided until after the rating decision 
on appeal was issued. However, the veteran was not prejudiced 
from this timing error because the veteran notified the RO by 
way of correspondence dated in July 2008 that he had no 
further evidence to submit in relation to his claims. Thus, 
the Board finds that the essential fairness of the 
adjudication process was not affected by the VCAA timing 
error.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.
The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Increased Rating Claim

The veteran contends that his service-connected residuals of 
a fracture of the left ring finger with weakness of handgrip 
warrant a disability rating in excess of 10 percent. After 
careful review of the competent, relevant evidence of record, 
the Board finds that a disability rating in excess of 10 
percent is not warranted for the veteran's service-connected 
left ring finger disability.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

The veteran's left ring finger disability is currently rated 
by the RO under Diagnostic Code 5309. Diagnostic Code 5309 
dictates that the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and that disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe. 38 C.F.R. § 4.56(c-d) (2008). 
Under the criteria:

(1) Moderate disability of muscles is manifested by the 
following:

 (i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

 (ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

 (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(2) Moderately severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

 (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56 (2004).

Diagnostic Code 5309 for rating the intrinsic muscles of the 
hand is followed by a note which indicates that the hand is 
so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc. Such a disability is to be rated on 
limitation of motion, with a minimum rating of 10 percent.

An October 1973 service medical record shows that the veteran 
had been in a football accident three weeks prior which 
resulted in pain and swelling over the 4th metacarpal. X-ray 
images showed a healing fracture of the 4the metacarpal. 
December 1973 and January 1974 service medical records show 
continued complaints of pain in the veteran's hand.

A May 2001 VA examination report shows that the veteran 
complained of loss of dexterity in the left hand. On physical 
examination, there was mild loss of dexterity and mildly 
reduced grip strength. He was able to oppose the distal 
phalanx of the ring finger of the left hand to the mid-palmal 
crease. Deep tendon reflexes were symmetrical and sensation 
was intact. The diagnosis was fracture of the left ring 
finger with residuals. The examiner said it was not possible 
for him to predict the amount of dysfunction in the future.

A May 2004 VA examination report shows that the veteran 
reported being right handed. The veteran complained of pain 
and weakness in his left hand and said he could not work 
construction because of his left hand problems. On physical 
examination there was tenderness at the base of the 4th and 
5th fingers of the left hand, but there was no ankylosis or 
gross deformity. There was mildly reduced grip strength and 
dexterity. The diagnosis was fracture of the left hand with 
mild reduction in handgrip strength with some mild loss of 
dexterity. The examiner said he could not predict the amount 
of dysfunction during exacerbations.

A July 2007 VA examination report shows that the only 
residuals of the left ring finger fracture reported by the 
veteran was a "vague" sense of pain in the left hand. The 
examiner noted that 2001 x-ray images of the veteran's left 
hand were normal.

Overall, the evidence documents mild residuals of a left ring 
finger fracture. The original injury required no 
hospitalization, surgery, or prolonged treatment. The current 
evidence shows no residual injuries to the joints, muscles, 
tendons, etc. Although there is a history of a fracture and 
current mild reduction in dexterity and grip strength, 2001 
x-ray images were entirely within normal limits and there is 
no objective evidence of limitation of motion, ankylosis, or 
gross deformity. 

In light of this evidence, the Board finds that there is no 
showing of significant impairment of the function of the left 
hand other than mild reduction in dexterity and grip 
strength. Therefore, the Board finds that the preponderance 
of the evidence is against entitlement to a disability rating 
in excess of 10 percent for the residuals of a fracture of 
the left ring finger.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is unemployable because 
of his service-connected residuals of a left ring finger 
fracture, the record does not include any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings. The veteran has not required 
frequent periods of hospitalization for his finger disability 
and treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings. The Board does not doubt that limitation caused by 
finger pain and weakness has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings. 
See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." See also Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Moreover, the July 2007 VA examiner noted that the veteran's 
medical files show that the overwhelming reason why the 
veteran cannot work is because of his bilateral avascular 
necrosis of the femoral heads, which is not a service-
connected disability. Consequently, the Board finds that the 
10 percent evaluation continued in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran and referral for a higher rating on an extra-
schedular basis is denied.

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

A September service medical record (the year is not recorded) 
shows that the veteran complained of low back pain but that 
his back was normal on physical examination. The veteran's 
June 1974 discharge examination report shows that the veteran 
denied recurrent back pain and that the veteran's back was 
found to be within normal limits on clinical examination. 

Although there are current complaints of back pain, there is 
no evidence of treatment for back pain for more than 20 years 
after the veteran's discharge from active duty service. The 
July 2007 VA examination report shows that the examiner 
reviewed the veteran's claims file and noted the in-service 
back complaint, the negative discharge examination report, 
and the long period of time with no documentation of 
treatment for a back disability, and opined that the 
veteran's current back complaints and abnormalities shown on 
x-ray images were not related to his military service in any 
way. There are no contrary medical opinions of record.

In light of this competent medical opinion, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's current low back disability is related to 
his active duty service period. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

	(CONTINUED ON NEXT PAGE)

	




ORDER

A disability rating in excess of 10 percent for service-
connected residuals of a fracture of the left ring finger 
with weakness of handgrip is denied.

Service connection for a back disability is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


